DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the turning insert in the first embodiment (Claims 1-9 depicted in Fig. 5) in the reply filed on 6/24/2022 is acknowledged.  The traversal is on the ground(s) that claims 1-15 are sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining group.  This is not found persuasive because even though the inventions of these groups require a technical feature, the technical feature is not a special technical feature since it does not make a contribution over the prior art in view of Yang (CN104384540) (See 102 rejection of claim 1 below).
Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II (Method to machine a workpiece) and Species B (Second embodiment with elliptical shape), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/24/2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the radius of curvature of the surface generating cutting edge" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 does not explicitly claim a radius of curvature of the surface generating cutting edge.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Yang (CN104384540).
Yang teaches a turning insert (1) for longitudinal external turning of hardened steel,
comprising: a top surface, an opposite bottom surface, a first side surface, and an opposite
second side surface, a front surface, and an opposite rear surface, wherein the top and
bottom surfaces are connected by the first side surface, the second side surface, the front
surface, and the rear surface (See modified Fig. 1-2 depicting the top, bottom, first side,
second side, front, and rear surfaces); a longitudinal axis intersecting the front and rear
surfaces (See modified Fig. 1 depicting the longitudinal axis), the longitudinal axis extending mid-way between the first and second side surfaces (See modified Fig. 1); a cutting edge
comprising cubic boron nitride (See paragraph 0026 describing the insert being made of CBN),
the cutting edge being at least partly formed at an intersection between the top surface and
the front surface (See modified Fig. 2), the cutting edge including a forward point
intersecting the longitudinal axis in a top view (See modified Fig. 1), a tangent line of the
cutting edge at the forward point extending in a top view perpendicular to the longitudinal
axis (See modified Fig. 1), the turning insert (1) being symmetrical or substantially
symmetrical in a top view in relation to the longitudinal axis (See Fig. 1); and a head
portion (3) connected to a stem portion (2), wherein a greatest width of the head portion is
greater than a greatest width of the stem portion (See modified Fig. 1), wherein said widths
are measured perpendicular to the longitudinal axis (See modified Fig. 1), the head portion
(3) including the cutting edge and a land portion adjacent to the cutting edge (See modified
Fig. 1), the cutting edge having a surface generating cutting edge including the forward
point (See modified Fig. 1), wherein in a top view the surface generating cutting edge is
straight or convexly curved at a radius of curvature greater than 50mm in that the cutting
edge including two major cutting edge portions located on opposite sides of the surface
generating cutting edge (See modified Fig. 1 depicting the surface generating cutting edge as
straight or convexly curved, and two major cutting edge portions), each major cutting edge
portion extending between an axially forward point and an axially rearward point (See
secondary modified Fig. 1 depicting the major cutting edge portions), wherein a distance from each axially forward point to the longitudinal axis is shorter than a distance from each axially rearward point to the longitudinal axis (See secondary modified Fig. 1), each major cutting edge portion forming an angle of 5-20° in relation to the tangent line of the cutting edge at the forward point (See modified Fig. 1 and paragraph 0026 describing the angle between the two major cutting edges as 30-150 degrees, which would teach a range of 15-75 relative to the tangent line, (180 – (30 to 150))/2= 15 to 75 degrees). 


    PNG
    media_image1.png
    549
    1275
    media_image1.png
    Greyscale

Modified Fig. 1 of Yang (CN104384540) 


    PNG
    media_image2.png
    448
    1130
    media_image2.png
    Greyscale

Secondary Modified Fig. 1 of Yang (CN104384540)

    PNG
    media_image3.png
    475
    1197
    media_image3.png
    Greyscale

Modified Fig. 2 of Yang (CN104384540)
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN104384540) in view of Chris (JP2005324324).
Regarding claim 2, Yang teaches the turning insert according to claim 1. However, Yang fails to specifically teach wherein each major cutting edge portion extends 0.05 mm to 0.20 mm in the longitudinal direction.
	Chris teaches the major cutting edge portions to have a length of 0.5 to 2 mm (See paragraph 0016 describing the length of the major cutting edge).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the major cutting edge portions of Yang to be in the range of 0.5 to 2.0mm, as taught by Chris. And therefore, from the modification, the angle and modified length of the major cutting edge extends within the claimed range: cos(90-15 degrees)*0.5mm=0.129 mm, and selection of overlapping portion of range (.05mm to .2mm has been held to be a prima facie case of obviousness. Doing so would match the cutting profile to the needs of the tool user. See MPEP § 2144.05.I.

Claim(s) 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN104384540) in view of Hamada (JPS59232702).
	Regarding claim 3, Yang teaches the turning insert according to claim 1. However, Yang fails to specifically teach wherein each major cutting edge, in a direction perpendicular to the longitudinal axis, extends 8 - 25 % of the greatest width of the head portion.
Hamada teaches wherein each major cutting edge, in a direction perpendicular to the longitudinal axis, extends 8-25% of the greatest width (W) of the head portion (See Fig. 2 depicting the major cutting edge lengths, l3 and l2, perpendicular to the longitudinal axis and page 2, lines 59-60 of translation describing the major cutting edges being from .7 mm to 1 mm and the width being 3 to 4 mm, which falls within the claimed range)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing would match the cutting profile to the needs of the tool user. See MPEP § 2144.05.I.
Regarding claim 7, Yang teaches the turning insert according to claim 1, wherein the radius of curvature of the surface generating cutting edge is greater than 60mm (claim 1 recites that the surface generating cutting edge is straight or has a radius of curvature, therefore not required for the radius of curvature to be greater than 60mm. Furthermore, the surface generating cutting edge being straight suggest a radius of curvature of infinity). However, Yang fails to specifically teach wherein the length of the surface generating cutting edge measured perpendicular to the longitudinal axis, is 20-65%, of the greatest width of the head portion. 
Hamada teaches the length (l1) of the surface generating cutting edge measured perpendicular to the longitudinal axis, is 20-65%, of the greatest width (W) of the head portion (See Fig. 2 depicting the length of the surface generating cutting edge and the greatest width, and see page 2, lines 45-48 and 60 of translation describing the length of the surface generating cutting edge as 1.5 to 2 mm and the width as 3 to 4 mm, which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing so would match the cutting profile to the needs of the tool user. See MPEP § 2144.05.I.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN104384540) in view of Nagaya (KR20080089213).
Regarding claim 4, Yang teaches the turning insert according to claim 1, wherein each axially forward point is spaced apart from the forward point of the cutting edge (See secondary modified Fig. 1 depicting the axially forward point and the forward point of the cutting edge). However, Nagaya fails to specifically teach wherein a distance between the axially rearward points is smaller than the greatest width of the head portion. 
Nagaya teaches wherein a distance between the axially rearward points is smaller than the greatest width of the head portion (See modified Fig. 2 depicting the axially rearward points).


    PNG
    media_image4.png
    442
    941
    media_image4.png
    Greyscale

Modified Fig. 2 of Nagaya (KR20080089213)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edge of Yang to have a curved cutting edge with a distance between axially rearward points smaller than the width of the head portion, as taught by Nagaya. Doing so would strengthen the corner edges of the insert during machining operations.
Regarding claim 6, Yang teaches the turning insert according to claim 1. However, Yang fails to specifically teach wherein the cutting edge includes corner cutting edges, wherein in a top view, the corner cutting edges are convexly curved having radii of curvature.
Nagaya teaches wherein the cutting edge includes corner cutting edges (6), wherein in a top view, the corner cutting edges (6) are convexly curved having radii of curvature (See Fig. 2 depicting the corner cutting edges with convex curvature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the corners of Yang to have a convex curve, as taught by Nagaya. Doing so would strengthen the corner edges of the insert during machining operations.
Therefore, from the modification, each corner cutting edge is being adjacent to a respective axially rearward point of a respective major cutting edge portion (where the corner radius and the major cutting edge meet), the radii of curvature of the corner cutting edges being smaller than the radius of curvature of the surface generating cutting edge (the surface generating cutting edge is straight, which means the corner cutting edge would have a radii of curvature smaller than the surface generating cutting edge).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN104384540) in view of Nudelman (US7275896).
Regarding claim 5, Yang teaches the turning insert according to claim 1, wherein the top surface and/or the bottom surface includes seating means (6) extending along or parallel to the longitudinal axis (See modified Fig. 1 depicting the seating means 6). However, Yang fails to specifically teach wherein the greatest width of the head portion is 105-175% of the greatest width of the stem portion.
Nudelman teaches wherein the greatest width (W1) of the head portion is 105-175% of the greatest width (W2) of the stem portion (See Fig. 2 and Col. 2, lines 38-52 describing the width of the head portion being greater than 100% of the width of the stem portion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insert of Yang to have cutting head portion at least 100% of the width of the stem portion, as taught by Nudelman. Doing so would provide clearance between the workpiece and the stem portion during machining operations.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN104384540) in view of Friedmann (US5342151).
Regarding claim 8, Yang teaches the turning insert according to claim 1. However, Yang fails to specifically teach wherein the land portion has a width, measured in top view perpendicular to the cutting edge, which is 0.05-.2mm.
Friedmann teaches wherein the land portion has a width, measured in top view perpendicular to the cutting edge, which is 0.05- 2mm (See modified Fig. 2 and Col. 4, lines 63-64 describing the land portion having a width between 0.05 and .2 mm, within the claimed range).



    PNG
    media_image5.png
    516
    462
    media_image5.png
    Greyscale

Modified Fig. 2 of Friedmann (US5342151)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing so would enhance chip control and strengthen cutting edge during machining operations. See MPEP § 2144.05.I. 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN104384540) in view of Fujii (US9205495).
Regarding claim 9, Yang teaches the turning insert according to claim 1. However, Yang fails to specifically teach wherein a distance from the front surface to the rear surface is 200 - 1000 % of the greatest width of the head portion.
	Fujii teaches wherein a distance from the front surface to the rear surface is 200-1000% of the greatest width of the head portion (See Co. 4, lines 63-66 describing the length as 18-22 mm and the width as 2 to 6 mm, which falls within the claimed range).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. And doing would optimize the strength of the insert when clamped in the tool holder. See MPEP § 2144.05.I.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Artnit 3722                                                                                                                                                                                                        



/STEPHEN SUN CHA/Examiner, Art Unit 3722